The writ of error brings for review judgment of conviction of murder in the second degree.
The record discloses that there was ample evidence to have sustained a verdict of murder in the first degree.
We have carefully considered all contentions presented by the plaintiff in error and as each and all of such questions of law have heretofore been determined adversely to the contention of plaintiff in error in cases heretofore coming before this Court, no useful purpose can be served by repeating what we have said in reported opinions and judgments in regard to such contentions.
The entire record discloses no reversible error and, therefore, the judgment must be affirmed.
So ordered.
Affirmed.
TERRELL, C.J., and BUFORD, and THOMAS, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment. *Page 346